                           UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

LAURA JEAN EHMER,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-100-Orl-22TBS

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                                             ORDER

       This cause is before the Court on Plaintiff's appeal from the Commissioner of Social

Security's final decision to deny her applications for disability insurance benefits and

supplemental security income.

       The United States Magistrate Judge has submitted a report recommending that the final

decision be reversed and the case remanded.

       After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed November 21, 2018 (Doc. No. 19), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      The Commissioner of Social Security's final decision is hereby REVERSED and

the case REMANDED for further proceedings consistent with the findings in the report.

       3.      The Clerk is directed to enter judgment accordingly and CLOSE the file.
       4.        Plaintiff is hereby advised that the deadline to file a motion for attorney’s fees

pursuant to 42 U.S.C.§406(b) shall be thirty (30) days after Plaintiff receives notice from the

Social Security Administration of the amount of past due benefits awarded.

       5.        Plaintiff is directed that upon receipt of such notice, she shall promptly email Mr.

Rudy and the OGC attorney who prepared the Commissioner’s brief to advise that the notice has

been received.

       DONE and ORDERED in Orlando, Florida on December 7, 2018.




Copies furnished to:

Counsel of Record




                                                  -2-
